DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14 re withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.
Applicant’s election without traverse of Group I (claims 1-7 and 15-19) in the reply filed on 12/10/2021 is acknowledged.

Claim Objections
Claims 1, 2, 6, 7, and 19 are objected to because of the following reasons:
With respect to claim 1, line 6, the period before the comma should be deleted.
With respect to claims 1, 2, 6, and 7, the term “the said” is redundant and should be replaced with either “the” or “said”.
With respect to claim 19, the term “organic binder” has antecedent basis and should have a leading “the” or “said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-7 and 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 1, line 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 2, lines 3-4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claims 3-7 and 15-19, they are rejected for failing to the cure the deficiencies of the claim from which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 6, 15 , and 18 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claims 3, 15, and 18, claim 1 includes closed modified-Markush language when limiting inorganic particulate material and does not allow for open transitional language “comprising” in claims 3, 15, and 18 concerning the inorganic particulate material.  
With respect to claim 6, claim 1 already recites all of the specific compressed granulated compositions listed in claim 6. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2012/0238686).
With respect to claim 1, 4, and 6, Nakamura discloses a thermoplastic resin composition comprising a granular inorganic filler comprising an inorganic filler and a water-soluble polyester resin binder (abstract).  Production Example 2 is a granular talc (reads on claimed “granulate”) comprising 98 wt % talc, 1 wt % water-soluble polyester, and 0.4 wt % water (paragraph 0068).
With respect to claim 3 and 5, the exemplified talc has an average particle size of 1.8 μm (paragraph 0066) and therefore reads on claimed “micronized talc”.
With respect to claim 19, Nakamura discloses that the water-soluble polyester is added in an amount of 0.1-3 wt % based on the granular inorganic filler.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2012/0238686).
The discussion with respect to Nakamura in paragraph 6 above is incorporated here by reference.
With respect to claim 7, Nakamura fails to disclose the tapped density.
Nakamura discloses that the granular inorganic filler has a bulk density of 0.4-1.5 g/mL (abstract).  While not the same, tapped density is related to bulk density but is measured after tapping the sample a set number of times.  Nakamura discloses that bulk density controls extrusion moldability, rigidity, impact resistance, thermal stability, and appearance properties (paragraph 0035).
Given that apparent and tapped density are related and further given that Nakamura discloses that density can be to obtain desirable properties, it would have been obvious to one of ordinary skill in the art to obtain a granular inorganic filler having claimed tapped density.  
With respect to claim 18, Nakamura discloses that the inorganic filler can be talc or wollastonite, however, it fails to disclose a specific mixture of the two, however, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a mixture of talc and wollastonite in the granular inorganic filler of Nakamura
Claims 1-7, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (US 2004/0116578).
With respect to claims 1, 4, 6, and 19, Imanishi discloses a granular inorganic filler (reads on claimed “granulate”) comprising inorganic filler particles having a mean particle diameter (D50) of 0.01-20 μm and a binder (abstract), where exemplified inorganic filler particles include talc (paragraphs 0037-0042).  Imanishi discloses that the binder is present in an amount of 0.5-10 wt % (paragraph 0024) and includes “higher fatty acids” and other organic binders (paragraph 0025).  Imanishi discloses that the granular inorganic filler is dried (paragraph 0012 and 0037).  Therefore, it would have been obvious to one of ordinary skill in the art to obtain a granular inorganic filler comprising down to 0 wt % water.
Imanishi fails to exemplify a granular inorganic filler comprising talc and an organic binder.
Even so, it would have been obvious to one of ordinary skill in the art to select an organic binder to form the granular inorganic filler given that it teaches one.
With respect to claim 2, Imanishi discloses that the binder includes “higher fatty acids” and teaches that “high fatty acids” include stearic acid (paragraph 0027).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a binder that is stearic acid.
With respect to claims 3, 5, and 15-17, exemplified inorganic filler particle is talc having average diameter of 1.8 μm (paragraph 0037) and therefore reads on “micronized talc.”
With respect to claim 7, Imanishi fails to disclose the tapped density.
Imanishi discloses that the granular inorganic filler has an apparent density of 0.1-3.0 g/mL (abstract).  While not the same, tapped density is related to apparent density but is measured after tapping the sample a set number of times.  Imanishi that apparent density of 0.1-3.0 g/mL is critical to obtain production efficiency and that density can be adjusted by selecting the type and content level of the binder (paragraph 0016).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763

vn